10

11

L2

13

14

15

16

17

18

Lg

20

21

22

23

24

29

26

21

28

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Pagelof6 Page ID#:65

 

  

 

 

 

 

= 1
[ SPs
} CS
— rr
o> © “T}
|225
| mM
| SSR 2 5
wry &
| cri
eas
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
October 2019 Grand Jury
19OCBAH765 7A
UNITED STATES OF AMERICA, CR No. | YLAUU FO 9 JIA
Plaintiff, INDICTMENT
Vs [21 U.S.C. §§ 841 (a) (1),
(b) (1) (A) (viii), (b) (1) (B) (vi):
HELEN CHUNG and Possession with Intent to
EDWARD WONG, Distribute Controlled Substances;
18 U.S.C. § 922(g) (1): Felon in
Defendants. Possession of Ammunition;
18 U.S.C. § 924(d)(1) and
28 U.S.C. § 2461(c): Criminal
Forfeiture]
The Grand Jury charges:
COUNT ONE

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]
[DEFENDANT CHUNG]

On or about October 13, 2019, in Los Angeles County, within the
Central District of California, defendant HELEN CHUNG knowingly and
intentionally possessed with intent to distribute at least 500 grams,
that is, approximately 10.326 kilograms, of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

 
10

11

12

13

14

15

16.

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Page 2of6 Page ID #:66

COUNT TWO
[21 U.S.C. §§ 841 (a) (1), (b) (1) (B) (vi) ]
[DEFENDANT WONG]

On or about October 13, 2019, in Los Angeles County, within the
Central District of California, defendant EDWARD WONG knowingly and
intentionally possessed with intent to distribute at least 40 grams,
that is, approximately 75.6 grams, of a mixture and substance
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl) -4-
piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

controlled substance.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Page 3of6 Page ID #:67

COUNT THREE
[18 U.S.C. § 922(g) (1) ]
[DEFENDANT CHUNG]

On or about October 13, 2019, in Los Angeles County, within the
Central District of California, defendant HELEN CHUNG knowingly
possessed ammunition, namely, seven rounds of Remington .22 caliber
ammunition and approximately 61 rounds of CCI .22 caliber ammunition,
in and affecting interstate and foreign commerce.

Defendant CHUNG possessed such ammunition knowing that she had
previously been convicted of at least one of the following felony
crimes, each punishable by a term of imprisonment exceeding one year:

1. Taking of Vehicle Without Owner’s Consent, in violation of
California Vehicle Code Section 10851(a), in the Superior Court of
the State of California, County of Los Angeles, case number BA232438,
on or about July 26, 2002;

2. Possession of Chemicals with Intent to Manufacture PCP, in
violation of California Health & Safety Code Section 11383(a), in the
Superior Court of the State of California, County of Orange, case
number O2NF0988, on or about September 9, 2002;

3. Possession of a Controlled Substance, in violation of
California Health & Safety Code Section 11377(a), in the Superior
Court of the State of California, County of Los Angeles, case number
GAO57073, on or about June 10, 2004;

4, Possession of Methamphetamine for Sale, in violation of
California Health & Safety Code Section 11378, in the Superior Court
of the State of California, County of Los Angeles, case number

GA060994, on or about April 8, 2005;

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Page4of6 Page ID #:68

5. Petty Theft with a Prior, in violation of California Penal
Code Section 666, in the Superior Court of the State of California,
County of Los Angeles, case number BA297121, on or about February 7,
2006;

6. Possession of Methamphetamine for Sale, in violation of
California Health & Safety Code Section 11378, in the Superior Court
of the State of California, County of Los Angeles, case number
BA3315473, on or about April 19, 2007;

7, Possession of Methamphetamine for Sale, in violation of
California Health & Safety Code Section 11378, in the Superior Court
of the State of California, County of Los Angeles, case number
BA338699, on or about June 5, 2008;

8. Possession of Methamphetamine for Sale, in violation of
California Health & Safety Code Section 11378, in the Superior Court
of the State of California, County of Los Angeles, case number
BA372964, on or about November 5, 2010;

9. Possession of Methamphetamine for Sale, in violation of
California Health & Safety Code Section 11378, in the Superior Court
of the State of California, County of Los Angeles, case number
BA384761, on or about October 31, 2011; and

10. Offer to Sell a Controlled Substance, in violation of
California Health & Safety Code Section 11379(a), in the Superior
Court of the State of California, County of Los Angeles, case number

BA408648, on or about November 13, 2013.

 

 
10
11
12
13
14
15
16
17

18

20
21
22
23
24
25
(26

27

28

 

 

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Page5of6 Page ID #:69

FORFEITURE ALLEGATION
[18 U.S.C. § 924(d) (1) and 28 U.S.C. § 2461 (c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 924(d)(1}, and Title 28, United States
Code, Section 2461(c), in the event of the defendant’s conviction o
the offense set forth in Count Three of this Indictment.

2. The defendant, if so convicted, shall forfeit to the Unit
States of America the following:

(a) All right, title, and interest in any firearm or
ammunition involved in or used in such offense, including but not

limited to the following which were seized on October 13, 2019:

1. seven rounds of Remington .22 caliber ammunitio
and
2. 61 rounds of CCI .22 caliber ammunition...

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3, Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), t
defendant, if so convicted, shall forfeit substitute property, up t
the value of the property described in the preceding paragraph if,
the result of any act or omission of the defendant, the property
described in the preceding paragraph or any portion thereof (a)
cannot be located upon the exercise of due diligence; (b) has been

transferred, sold to, or deposited with a third party; (c) has been

placed beyond the jurisdiction of the court; (d) has been

5

£

ed

ny;

he

Oo

as

 

 
10

11

12

13

14

15

16

17

18

19

20

2:1

22

23

24

25

26

wae

 

 

Case 2:19-cr-00765-JAK Document 19 Filed 12/17/19 Page6of6 Page ID #:70

substantially diminished in value;

or (e) has been commingled with

other property that cannot be divided without difficulty.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SS

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

KEVIN B. REIDY
Assistant United States Attorney
General Crimes Section

A TRUE BILL

Fare
Lo/
Foreperson

 
